Title: To George Washington from Brigadier General John Glover, 28 January 1779
From: Glover, John
To: Washington, George


Sir,
Providence 28th January 1779.

Urged by a sense of Duty & Regard for my much injured Country, I enter’d her service at the Commencemt of Hostilities, & have Continued to exert my Small abilities in her Defence to this day, & was fully determin’d to persevere therein (Notwithstanding the great sacrifices I have made, & must consequently Continue to make) so Long as I could any ways be serviceable, or my Country wanted me. But as it has been the Will of Heaven, I should feel the pang of a seperation, & part with a Companion who was most dear to me, (& in my Absence) the only support & stay of a Family of Eight small Children, the Eldest of which is seventeen Years; the Cares of which now altogether devolves on me & calls for my particular Attention.
These being my present Circumstances, which are truly distressing I am, from a sense of Paternal duty & regard I owe to my Little Flock, Compel’d tho’ with great Reluctance & Regrett, to ask a dismission from the service. At the same time, beg it may not be Conceived as proceeding from any other Motive, & that your Excellency would be pleased (if inconsistent to grant it yourself) to forward my Request to the Honble Congress.
I feel myself happy in being one of those who have stood forth in defence of the Liberties of America; & be assured Sir, that whenever her Honble Representatives or your Excellency shall call for my Exertions I shall Endeavour with Cheerfulness to Comply therewith.
I hope Sir, I shall always have a grateful Sense of the many Civilities shewn me by your Excellency, for which I beg Leave to return my Unfeigned thanks. I have the Honor to be, Your Excellencys, most Obedt hume sert
John Glover
        P.S. I beg Leave to remind yr Excellency I have not recd my Brigadiers Commission. I was appointed in the beginning of 1777 & should I be Honor’d with a Line from your Excellency, beg it as a favour it may be Inclosed therein.
